In Chancery
Between

ÍWilliam Oliver, Complainant and { Martin Baume, Defendant


To the Honbu the Judges of the Supreme Court sitting as a Court of Chancery

In pursuance of an order of this honorable Court in the above cause without date, by which it was refered to the undersigned Master Commissioner in Chancery of this honorable court to compute and ascertain the amount due to the complainant in the above cause for principal and Interest on the mortgage mentioned and set forth in the said complainants bill of complaint and that he make report thereon, I the subscriber, a master commissioner of this honorable court by virtue of and pursuant to the said order do hereby report that the Solicitor for the complainant in the above cause has appeared before me on the matters in referrence therein mentioned, and I do further certify and report, that I have computed and ascertained the amount due to the above complainant for principal and Interest on the *440mortgage mentioned and set forth in the Complainants bill of complaint to be the sum of two thousand three hundred five Dollars ninety six Cents, and I do further certify and report that the Schedule hereunto annexed and making part of this my report contains a statement and account of the principal and interest moneys due to the above complainant on the said mortgage and to which for greater certainty I refer, all which is respectfully submitted
Robert Abbott
Master Commissioner in Chancery
Detroit 12th December 1827
Schedule
For the Sum of $1835.47 made payable on or before the Ist day of January 1824 with Interest thereon 4 months prior which sum is secured by a mortgage bearing date the 27th day of August 1823 Interest due thereon from the Ist day of September 1823 to the 8th day of December 1827 is 4 years 3 months and 8 days at 6 Cent per an.
^835.47
$ 47°-49
$2,305.96
Amount due Complainant 12th December 1827
Detroit 12th December 1827
Robert Abbott
Master Commissioner in Chancery
Masters fees
Ist Report $1.00
2d Report $1.00
$2.00